Case 1:21-cv-00259-CFC Document 7 Filed 03/01/21 Page 1 of 1 PagelD #: 42

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 1:21-cv-00259.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P.4(l))

This summons & complaint for (name of individual and title, if any) AireSpring, Inc. was received by me on
2/24/2021.

[ ] | personally served the summons on the individual at (place) ON (date)
cr

[ ] | left the summons at the individual’s residence or usual place of abode with (name)
, a person of suitable age and discretion who resides there, on (date)
at ,and mailed a copy to the individual’s last known address; or

[X] | served the summons & complaint on (name of individuai) Amy McLaren, operations manager,
at c/o National Registered Agents, Inc., 1209 Orange Street, Wilmington, DE 19801, who is designated

by law to accept service of process on behalf of (name of organization) AireSpring, Inc., on (date) 2/25/2021 at
9:26 a.m.; or

[ ] ltreturned the summons unexecuted because

; or
[ ] Other (specify):
My fees are S for travel and $ for services, for a total of $
| declare under penalty of perjury that is information is true.

Date: 2/26/2021 Maw) C Bushee.

 

Server’s signature
David A. Buchler, Special Process Server

O’Rourke Investigative Associates, Inc.
1225 North King Street, Suite 400

P. O. Box 368

Wilmington, DE 19899-0368

Additional information regarding attempted service, etc:
